Lumpkin, J.
1. After the court had instructed the jury, with reference to the statement of the accused, in the following words, “To this statement you can give just such credit as you think it is entitled to; you may believe the whole of it or any part of it; you may reject the whole of it or any part of it; you may go to the extent of believing it in preference to the sworn testimony in the case,” there was no error in adding the words, “provided you believe it to be the truth.”
2. There was no error in the charge complained of, nor in refusing to charge as requested; and the verdict was warranted by the evidence. Judgment affirmed.